
	

116 HR 3239 : Humanitarian Standards for Individuals in Customs and Border Protection Custody Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS
		1st Session
		H. R. 3239
		IN THE SENATE OF THE UNITED STATES
		July 25, 2019Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To require U.S. Customs and Border Protection to perform an initial health screening on detainees,
			 and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Humanitarian Standards for Individuals in Customs and Border Protection Custody Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Initial health screening protocol.
					Sec. 3. Water, sanitation and hygiene.
					Sec. 4. Food and nutrition.
					Sec. 5. Shelter.
					Sec. 6. Coordination and Surge capacity.
					Sec. 7. Training.
					Sec. 8. Interfacility transfer of care.
					Sec. 9. Planning and initial implementation.
					Sec. 10. Contractor compliance.
					Sec. 11. Inspections.
					Sec. 12. GAO report.
					Sec. 13. Rules of construction.
					Sec. 14. Definitions.
					Sec. 15. Sense of Congress.
			2.Initial health screening protocol
 (a)In generalThe Commissioner of U.S. Customs and Border Protection (referred to in this Act as the Commissioner), in consultation with the Secretary of Health and Human Services, the Administrator of the Health Resources and Services Administration, and nongovernmental experts in the delivery of health care in humanitarian crises and in the delivery of health care to children, shall develop guidelines and protocols for the provision of health screenings and appropriate medical care for individuals in the custody of U.S. Customs and Border Protection (referred to in this Act as CBP), as required under this section.
 (b)Initial screening and medical assessmentThe Commissioner shall ensure that any individual who is detained in the custody of CBP (referred to in this Act as a detainee) receives an initial in-person screening by a licensed medical professional in accordance with the standards described in subsection (c)—
 (1)to assess and identify any illness, condition, or age-appropriate mental or physical symptoms that may have resulted from distressing or traumatic experiences;
 (2)to identify acute conditions and high-risk vulnerabilities; and (3)to ensure that appropriate healthcare is provided to individuals as needed, including pediatric, obstetric, and geriatric care.
				(c)Standardization of initial screening and medical assessment
 (1) In generalThe initial screening and medical assessment shall include— (A)an interview and the use of a standardized medical intake questionnaire or the equivalent;
 (B)screening of vital signs, including pulse rate, body temperature, blood pressure, oxygen saturation, and respiration rate;
 (C)screening for blood glucose for known or suspected diabetics; (D)weight assessment of detainees under 12 years of age;
 (E)a physical examination; and (F)a risk-assessment and the development of a plan for monitoring and care, when appropriate.
 (2)Prescription medicationThe medical professional shall review any prescribed medication that is in the detainee’s possession or that was confiscated by CBP upon arrival and determine if the medication may be kept by the detainee for use during detention, properly stored by CBP with appropriate access for use during detention, or maintained with the detained individual’s personal property. A detainee may not be denied the use of necessary and appropriate medication for the management of the detainee’s illness.
 (3)Rule of constructionNothing in this subsection shall be construed as requiring detainees to disclose their medical status or history.
				(d)Timing
 (1)In generalExcept as provided in paragraph (2), the initial screening and medical assessment described in subsections (b) and (c) shall take place as soon as practicable, but not later than 12 hours after a detainee’s arrival at a CBP facility.
 (2)High priority individualsThe initial screening and medical assessment described in subsections (b) and (c) shall take place as soon as practicable, but not later than 6 hours after a detainee’s arrival at a CBP facility if the individual reasonably self-identifies as having a medical condition that requires prompt medical attention or is—
 (A)exhibiting signs of acute or potentially severe physical or mental illness, or otherwise has an acute or chronic physical or mental disability or illness;
 (B)pregnant; (C)a child (with priority given, as appropriate, to the youngest children); or
 (D)elderly. (e)Further care (1)In generalIf, as a result of the initial health screening and medical assessment, the licensed medical professional conducting the screening or assessment determines that one or more of the detainee’s vital sign measurements are significantly outside normal ranges in accordance with the National Emergency Services Education Standards, or if the detainee is identified as high-risk or in need of medical intervention, the detainee shall be provided, as expeditiously as possible, with an in-person or technology-facilitated medical consultation with a licensed emergency care professional.
				(2)Re-evaluation
 (A)In generalDetainees described in paragraph (1) shall be re-evaluated within 24 hours and monitored thereafter as determined by an emergency care professional (and in the care of a consultation provided to a child, with a licensed emergency care professional with a background in pediatric care).
 (B)Reevaluation prior to transportationIn addition to the re-evaluations under subparagraph (A), detainees shall have all vital signs re-evaluated and be cleared as safe to travel by a medical professional prior to transportation.
 (3)Pyschological and mental careThe Commissioner shall ensure that detainees who have experienced physical or sexual violence or who have experienced events that may cause severe trauma or toxic stress, are provided access to basic, humane, and supportive psychological assistance.
 (f)InterpretersTo ensure that health screenings and medical care required under this section are carried out in the best interests of the detainee, the Commissioner shall ensure that language-appropriate interpretation services, including indigenous languages, are provided to each detainee and that each detainee is informed of the availability of interpretation services.
 (g)ChaperonesTo ensure that health screenings and medical care required under this section are carried out in the best interests of the detainee—
 (1)the Commissioner shall establish guidelines for and ensure the presence of chaperones for all detainees during medical screenings and examinations consistent with relevant guidelines in the American Medical Association Code of Medical Ethics, and recommendations of the American Academy of Pediatrics; and
 (2)to the extent practicable, the physical examination of a child shall always be performed in the presence of a parent or legal guardian or in the presence of the detainee’s closest present adult relative if a parent or legal guardian is unavailable.
 (h)DocumentationThe Commissioner shall ensure that the health screenings and medical care required under this section, along with any other medical evaluations and interventions for detainees, are documented in accordance with commonly accepted standards in the United States for medical record documentation. Such documentation shall be provided to any individual who received a health screening and subsequent medical treatment upon release from CBP custody.
 (i)Infrastructure and equipmentThe Commissioner or the Administrator of General Services shall ensure that each location to which detainees are first transported after an initial encounter with an agent or officer of CBP has the following:
 (1)A private space that provides a comfortable and considerate atmosphere for the patient and that ensures the patient’s dignity and right to privacy during the health screening and medical assessment and any necessary follow-up care.
 (2)All necessary and appropriate medical equipment and facilities to conduct the health screenings and follow-up care required under this section, to treat trauma, to provide emergency care, including resuscitation of individuals of all ages, and to prevent the spread of communicable diseases.
 (3)Basic over-the-counter medications appropriate for all age groups. (4)Appropriate transportation to medical facilities in the case of a medical emergency, or an on-call service with the ability to arrive at the CBP facility within 30 minutes.
 (j)PersonnelThe Commissioner or the Administrator of General Services shall ensure that each location to which detainees are first transported after an initial encounter has onsite at least one licensed medical professional to conduct health screenings. Other personnel that are or may be necessary for carrying out the functions described in subsection (e), such as licensed emergency care professionals, specialty physicians (including physicians specializing in pediatrics, family medicine, obstetrics and gynecology, geriatric medicine, internal medicine, and infectious diseases), nurse practitioners, other nurses, physician assistants. licensed social workers, mental health professionals, public health professionals, dieticians, interpreters, and chaperones, shall be located on site to the extent practicable, or if not practicable, shall be available on call.
 (k)Ethical guidelinesThe Commissioner shall ensure that all medical assessments and procedures conducted pursuant to this section are conducted in accordance with ethical guidelines in the applicable medical field, and respect human dignity.
 3.Water, sanitation and hygieneThe Commissioner shall ensure that detainees have access to— (1)not less than 1 gallon of drinking water per person per day, and age-appropriate fluids as needed;
 (2)a private, safe, clean, and reliable permanent or portable toilet with proper waste disposal and a hand washing station, with not less than 1 toilet available for every 12 male detainees, and 1 toilet for every 8 female detainees;
 (3)a clean diaper changing facility, which includes proper waste disposal, a hand washing station, and unrestricted access to diapers;
 (4)the opportunity to bathe daily in a permanent or portable shower that is private and secure; and (5)products for individuals of all age groups and with disabilities to maintain basic personal hygiene, including soap, a toothbrush, toothpaste, adult diapers, and feminine hygiene products, as well as receptacles for the proper storage and disposal of such products.
 4.Food and nutritionThe Commissioner shall ensure that detainees have access to— (1)three meals per day including—
 (A)in the case of an individual age 12 or older, a diet that contains not less than 2,000 calories per day; and
 (B)in the case of a child who is under the age of 12, a diet that contains an appropriate number of calories per day based on the child’s age and weight;
 (2)accommodations for any dietary needs or restrictions; and (3)access to food in a manner that follows applicable food safety standards.
 5.ShelterThe Commissioner shall ensure that each facility at which a detainee is detained meets the following requirements:
 (1)Except as provided in paragraph (2), males and females shall be detained separately. (2)In the case of a minor child arriving in the United States with an adult relative or legal guardian, such child shall be detained with such relative or legal guardian unless such an arrangement poses safety or security concerns. In no case shall a minor who is detained apart from an adult relative or legal guardian as a result of such safety or security concerns be detained with other adults.
 (3)In the case of an unaccompanied minor arriving in the United States without an adult relative or legal guardian, such child shall be detained in an age-appropriate facility and shall not be detained with adults.
 (4)A detainee with a temporary or permanent disability shall be held in an accessible location and in a manner that provides for his or her safety, comfort, and security, with accommodations provided as needed.
 (5)No detainee shall be placed in a room for any period of time if the detainee’s placement would exceed the maximum occupancy level as determined by the appropriate building code, fire marshal, or other authority.
 (6)Each detainee shall be provided with temperature appropriate clothing and bedding. (7)The facility shall be well lit and well ventilated, with the humidity and temperature kept at comfortable levels (between 68 and 74 degrees Fahrenheit).
 (8)Detainees who are in custody for more than 48 hours shall have access to the outdoors for not less than 1 hour during the daylight hours during each 24-hour period.
 (9)Detainees shall have the ability to practice their religion or not to practice a religion, as applicable.
 (10)Detainees shall have access to lighting and noise levels that are safe and conducive for sleeping throughout the night between the hours of 10 p.m. and 6 a.m.
 (11)Officers, employees, and contracted personnel of CBP shall— (A)follow medical standards for the isolation and prevention of communicable diseases; and
 (B)ensure the physical and mental safety of detainees who identify as lesbian, gay, bisexual, transgender, and intersex.
 (12)The facility shall have video-monitoring to provide for the safety of the detained population and to prevent sexual abuse and physical harm of vulnerable detainees.
 (13)The Commissioner shall ensure that language-appropriate Detainee Bill of Rights, including indigenous languages, are posted or otherwise made available in all areas where detainees are located. The Detainee Bill of Rights shall include all rights afforded to the detainee under this Act.
 (14)Video from video-monitoring must be preserved for 90 days and the detention facility must maintain certified records that the video-monitoring is properly working at all times.
 6.Coordination and Surge capacityThe Secretary of Homeland Security shall enter into memoranda of understanding with appropriate Federal agencies, such as the Department of Health and Human Services, and applicable emergency government relief services, as well as contracts with health care, public health, social work, and transportation professionals, for purposes of addressing surge capacity and ensuring compliance with this Act.
 7.TrainingThe Commissioner shall ensure that CBP personnel assigned to each short-term custodial facility are professionally trained, including continuing education as the Commissioner deems appropriate, in all subjects necessary to ensure compliance with this Act, including—
 (1)humanitarian response protocols and standards; (2)indicators of physical and mental illness, and medical distress in children and adults;
 (3)indicators of child sexual exploitation and effective responses to missing migrant children; and (4)procedures to report incidents of suspected child sexual abuse and exploitation directly to the National Center for Missing and Exploited Children.
			8.Interfacility transfer of care
 (a)TransferWhen a detainee is discharged from a medical facility or emergency department, the Commissioner shall ensure that responsibility of care is transferred from the medical facility or emergency department to an accepting licensed health care provider of CBP.
 (b)Responsibilities of accepting providersSuch accepting licensed health care provider shall review the medical facility or emergency department’s evaluation, diagnosis, treatment, management, and discharge care instructions to assess the safety of the discharge and transfer and to provide necessary follow-up care.
			9.Planning and initial implementation
 (a)PlanningNot later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to Congress a detailed plan delineating the timeline, process, and challenges of carrying out the requirements of this Act.
 (b)ImplementationThe Secretary of Homeland Security shall ensure that the requirements of this Act are implemented not later than 6 months after the date of enactment.
 10.Contractor complianceThe Secretary of Homeland Security shall ensure that all personnel contracted to carry out this Act do so in accordance with the requirements of this Act.
		11.Inspections
 (a)In generalThe Inspector General of the Department of Homeland Security shall— (1)conduct unannounced inspections of ports of entry, border patrol stations, and detention facilities administered by CBP or contractors of CBP; and
 (2)submit to Congress, reports on the results of such inspections as well as other reports of the Inspector General related to custody operations.
 (b)Particular attentionIn carrying out subsection (a), the Inspector General of the Department of Homeland Security shall pay particular attention to—
 (1)the degree of compliance by CBP with the requirements of this Act; (2)remedial actions taken by CBP;
 (3)the health needs of detainees; and (4)the degree of compliance with part 115 of title 6, Code of Federal Regulations (commonly known as the Standards To Prevent, Detect, and Respond to Sexual Abuse and Assault in Confinement Facilities).
 (c)Access to facilitiesThe Commissioner may not deny a Member of Congress entrance to any facility or building used, owned, or operated by CBP.
			12.GAO report
 (a)In generalThe Comptroller General of the United States shall— (1)not later than 6 months after the date of enactment of this Act, commence a study on implementation of, and compliance with, this Act; and
 (2)not later than 1 year after the date of enactment of this Act, submit a report to Congress on the results of such study.
 (b)Issues To be studiedThe study required by subsection (a) shall examine the management and oversight by CBP of ports of entry, border patrol stations, and other detention facilities, including the extent to which CBP and the Department of Homeland Security have effective processes in place to comply with this Act. The study shall also examine the extent to which CBP personnel, in carrying out this Act, make abusive, derisive, profane, or harassing statements or gestures, or engage in any other conduct evidencing hatred or invidious prejudice to or about one person or group on account of race, color, religion, national origin, sex, sexual orientation, age, or disability, including on social media.
 13.Rules of constructionNothing in this Act may be construed— (1)as authorizing CBP to detain individuals for longer than 72 hours;
 (2)as contradicting the March 7, 2014, Department of Homeland Security rule adopting Standards to Prevent, Detect, and Respond to Sexual Abuse and Assault in Confinement Facilities, which includes a zero tolerance policy prohibiting all forms of sexual abuse and assault of individuals in U.S. Customs and Border Protection custody, including in holding facilities, during transport, and during processing;
 (3)as contradicting current protocols related to Department background checks in the hiring process; (4)as restricting the Department from denying employment to or terminating the employment of any individual who would be or is involved with the handling or processing at holding facilities, during transport, or during processing, or care of detainees, including the care of children, and has been convicted of a sex crime or other offense involving a child victim; or
 (5)as affecting the obligation to fully comply with all applicable immigration laws, including being subject to any penalties, fines, or other sanctions.
 14.DefinitionsIn this Act: (1)Interpretation servicesThe term interpretation services includes translation services that are performed either in-person or through a telephone or video service.
 (2)ChildThe term child has the meaning given the term in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)).
 (3)U.S. customs and border protection facilityThe term U.S. Customs and Border Protection Facility includes— (A)U.S. Border Patrol stations;
 (B)ports of entry; (C)checkpoints;
 (D)forward operating bases; (E)secondary inspection areas; and
 (F)short-term custody facilities. (4)Forward operating baseThe term forward operating base means a permanent facility established by CBP in forward or remote locations, and designated as such by CBP.
 (5)Publication of data on complaints of sexual abuse at CBP facilitiesNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security, acting in coordination with the Office of Inspector General and Office for Civil Rights and Civil Liberties, shall publicly release aggregate data on complaints of sexual abuse at CBP facilities on its website on a quarterly basis, excluding any personally identifiable information that may compromise the confidentiality of individuals who reported abuse.
 15.Sense of CongressIt is the sense of the Congress that the men and women of the U.S. Border Patrol should be commended for continuing to carry out their duties in a professional manner, including caring for the extraordinarily high numbers of family units, unaccompanied alien children, and single adults processed in United States Customs and Border Protection facilities referenced in this Act.
		
	Passed the House of Representatives July 24, 2019.Cheryl L. Johnson,Clerk
